Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 5, 2020

                                    No. 04-19-00288-CV

                           DCP SAND HILLS PIPELINE, LLC,
                                     Appellant

                                              v.

                   SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                  Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-16-0033-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                       ORDER
        Appellee’s third motion for extension of time to file its brief is GRANTED. Appellee’s
brief is due no later than March 4, 2020. This is the final extension of time appellee will be
granted.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court